Name: Commission Regulation (EC) NoÃ 1221/2006 of 11 August 2006 amending Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity
 Date Published: nan

 12.8.2006 EN Official Journal of the European Union L 221/3 COMMISSION REGULATION (EC) No 1221/2006 of 11 August 2006 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Articles 45, 59 and 61 of Commission Regulation (EC) No 1623/2000 (2) set certain dates for the distillation of the by-products of winemaking. In view of the very large harvest in 2005/2006, certain Member States are experiencing practical difficulties in completing the distillation by the deadlines laid down. Those deadlines should therefore be extended. (2) Article 63a of Regulation (EC) No 1623/2000 concerning the distillation of wine into potable alcohol fixes a percentage of production which producers may offer for this type of distillation. That percentage should be fixed for the 2006/2007 wine year. (3) Regulation (EC) No 1623/2000 should therefore be amended accordingly. (4) To ensure continuity of operations by the producers concerned, this Regulation should apply from 16 July 2006. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1623/2000 is hereby amended as follows: 1. The fourth subparagraph of Article 45(1) is replaced by the following: As an exception to the first subparagraph, for the 2004/2005 and 2005/2006 wine years the date referred to therein shall be postponed to 31 August of the following wine year. 2. The third paragraph of Article 59 is replaced by the following: As an exception to the first paragraph, for the 2004/2005 and 2005/2006 wine years the date referred to therein shall be postponed to 15 September of the following wine year. 3. The second subparagraph of Article 61(3) is replaced by the following: However, for the 2004/2005 and 2005/2006 wine years the date referred to in the first subparagraph shall be postponed to 15 September of the following wine year. 4. The last sentence of the first subparagraph of Article 63a(2) is replaced by the following: For the 2004/2005, 2005/2006 and 2006/2007 wine years, that percentage shall be 25 %. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 16 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1820/2005 (OJ L 293, 9.11.2005, p. 8).